PER CURIAM.
The government has filed a petition for rehearing seeking affirmance of this case on the basis of application note 4(B) to Guideline Section 1B1.1.
This application note was not cited by the government in its briefing of this case, nor did the government cite any case applying application note 4(B) nor make an argument based on this application note. Therefore, the argument has been forfeited and the matter does not qualify for possible treatment as plain error.
We express no opinion on the meaning and effect of application note 4(B) in the present circumstances.
As no judge of the panel has voted to grant it, the petition for rehearing is Denied.